Citation Nr: 0402228	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

In addition, the veteran, in a May 2002 statement, raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  However, the record does not 
reflect any further development of this issue, or final 
adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.


FINDING OF FACT

Manifestations of the veteran's post-traumatic stress 
disorder include depression and sleep impairment that results 
in mild social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current disability evaluation 
for his post-traumatic stress disorder (PTSD) does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences 
nightmares, anxiety, and occupational impairment.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  A January 2002 letter 
to the veteran, notified him of the provisions of the VCAA, 
the kind of information needed from him, and what he could do 
to help his claim, as well as the VA's responsibilities in 
obtaining evidence.  The Board would also note that the 
veteran, in September 2001, acknowledged that he was aware of 
the VCAA and requested that RO render a decision on his claim 
as soon as practicable.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran has been afforded several VA 
examinations and his Social Security Administration records 
have been obtained.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  As such, the Board finds that the duty to assist has 
been satisfied.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1 (2003).  Nevertheless, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In March 1999, in a statement to the Kentucky Division of 
Disability Determinations, the veteran's wife reported that 
the veteran was 13 credits short of obtaining an associate's 
degree, but that his memory impairment due to a severe head 
trauma in a July 1992 motor vehicle accident, prevented the 
veteran from passing math.  The veteran's wife also reported 
that the veteran had a plate in his head and sinus problems.  
She related that veteran was responsible for taking their 
children to school and for picking them up and used a 
computer for studying, although it took him a long time to 
complete assignments due to problems with his right eye.  She 
also related that the veteran attended church three times per 
week and that he helped the church canvas merchants.  

A March 1999 psychological report by D. Crowe, M.S., states 
that the veteran had a history of treatment for PTSD, and 
head and hip injuries due to a motor vehicle accident.  The 
examiner indicated that there was no evidence of symptoms of 
a major depressive mood disorder.  He diagnosed the veteran 
with PTSD, delayed onset, in remission.  The examiner 
reported mild remitting symptoms and he opined that the 
veteran was functioning well psychologically.  A global 
assessment functioning score of 70 was assigned, indicating 
some mild symptoms or some difficulty in social and 
occupational functioning.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

A September 1999, VA treatment record indicates that the 
veteran denied having felt depressed.  In January 2000, a VA 
treatment note states that the veteran complained of anxiety 
and "problems waking up at night."

In February 2000, the Social Security Administration decided 
that the veteran's disability did not cease and that his 
benefits would continue.  The decision was based on the 
veteran's "severe" impairments, as defined by the Social 
Security Act and Regulations, to include:  PTSD, in partial 
remission; memory deficits; hypertension; status-post right 
acetabular fractures; and status-post multiple mid-facial and 
left orbital fractures.  The Social Security Administration 
decision noted that the veteran was originally granted Social 
Security benefits in August 1991 due to treatment for PTSD 
and major depression, with symptoms such as panic attacks, 
suicidal thoughts, and flashbacks.  Medical consultants at 
that time opined that the veteran's mental capacity rendered 
him unable to work.  The Social Security Administration 
decision noted that the veteran's PTSD had at least partially 
subsided, but that the veteran had residuals due to his 
physical injuries from a July 1992 motor vehicle accident.  
These residuals included headaches, left-sided numbness, 
watering left eye, sensitivity to weather changes, and memory 
impairment.  The Social Security Administration decision also 
stated that a vocational expert testified that "ordinary 
stress" of work could aggravate the veteran's PTSD and that 
he could not place the veteran in competitive employment due 
to his memory problems, difficulty concentrating, and 
physical problems due to the motor vehicle accident.

A May 2000, VA treatment note states that the veteran 
reported that his mood was "pretty good" and that he 
"slept adequate."  The examiner noted that the veteran was 
diagnosed with PTSD and that his mood was stable.

At a VA examination in conducted in April 2000, the examiner 
indicated that there were no medical records available for 
review.  The veteran reported that he was treated at the VA 
medical center, but that he did not take any medication for 
his psychiatric disorder.  He also reported a history of 
alcohol abuse and dependence until about eight or nine years 
earlier.  He stated that he was in a motor vehicle accident 
in 1992, which required plastic surgery and treatment for a 
broken hip.  The veteran stated that he had been married for 
28 years and had four children, and that he last worked in 
1991.  He related that he did all of his activities of daily 
living without assistance, as well as housework and lawn 
maintenance.  He complained of difficulty working due to 
physical problems, feeling "stressed with anxiety," panic 
attacks, and occasional difficulty sleeping.  He was unable 
to recall when his most recent panic attack had been.

The mental status examination showed that that veteran was 
well groomed with good hygiene.  He was cooperative and 
oriented.  There was no evidence of emotional "dyscontrol," 
lability, or tearfulness.  He was not hyperalert, nervous, or 
tremulous, nor did he manifest any signs or symptoms of 
internal emotional tension.  There was no evidence of 
inappropriate behavior, anger, irritability, or hostility.  
His thought processes were well ordered and reality-based, 
without evidence of paranoia, delusions, hallucinations, or 
ideas of reference.  There was no evidence of obsessive or 
ritualistic behaviors that interfered with routine 
activities.  He denied suicidal and homicidal ideations.  He 
described his mood as "sometimes depressed," as he felt 
that he sometimes lacked full control over the events of his 
life.  Memory functioning was intact, but the veteran was a 
"vague historian."  The veteran complained of anxiety and 
panic attacks, but could not state when his last panic 
episode occurred.  He reported some occasional "bad 
dreams."  Diagnoses included alcohol abuse, in reported 
remission, and PTSD, as reported by the veteran.  Diagnoses 
of physical disabilities were also noted, including a hip 
fracture and facial injury due to a 1992 motor vehicle 
accident and hypertension.  As stated above, the VA examiner 
stated that the veteran was a poor historian and noted that 
although the veteran had a history of PTSD, the examiner did 
not find signs and symptoms consistent with PTSD.  A global 
assessment of functioning score of 65 to 69 was assigned, 
indicating some mild symptoms or some difficulty in social 
and occupational functioning.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

A May 2001 VA treatment note indicates that the veteran 
denied having a depressed mood.  In November 2001, a VA 
medical record indicates that the veteran's PTSD was stable.

In an August 2001 statement, the veteran related that he 
worked at a bookstore for about 15 hours per week because he 
gets stressed and tired.  In his February 2002 notice of 
disagreement, the veteran stated that he only slept about 5 
hours per night and that he only worked 8 to 10 hours per 
week. 

A May 2002 VA treatment record noted that the veteran had 
been diagnosed with PTSD.  In July 2002, a VA medical record 
noted that the veteran's PTSD was stable and that the veteran 
had also been diagnosed with insomnia.

The veteran was most recently afforded a VA examination in 
July 2002.  The examiner noted that he had thoroughly 
reviewed the claims file.  The examiner noted that the 
veteran received Social Security disability benefits and had 
been in a motor vehicle accident in 1992 in which he received 
multiple injuries.  The veteran reported that he was last 
employed in 1990, that he had been married for 29 years, and 
that he had four children.  The veteran stated that his 
marriage and his relationships with his children were 
"okay."  The veteran also reported that he had no 
difficulties with his activities of daily living, including 
getting his children ready for school, laundry, lawn 
maintenance, and grocery shopping.  He complained of 
nightmares, an inability to tolerate crowds, an inability to 
tolerate mental stress, and an inability to work due to his 
PTSD.  He described visual hallucinations of seeing flashes.

Mental status examination showed that the veteran was well 
groomed, alert, and oriented.  His speech was slow and 
halting, but normal in volume.  The veteran described his 
experiences in Vietnam.  His eye contact was fair.  His mood 
was described as okay and his affect was blunted.  His 
insight and judgment were good.  Abstracting abilities were 
intact, but the veteran's memory was somewhat impaired, as he 
had difficulty remembering whom the prior President was 
without hints.  His thought process was linear, coherent, and 
goal-directed, but he was slow in responding to questions.  
The veteran stated that his poor cognitive abilities were due 
to his lack of sleep due to nightmares.  The veteran related 
a history of heavy alcohol abuse, but indicated that he had 
been sober for two years.  He also related that he 
occasionally experienced suicidal ideation when he was turned 
down for a job for which he had applied, because he believed 
that he was capable of working.  He stated that he was 
sometimes depressed because he was unable to support his 
family.  The veteran denied any homicidal ideation.  The 
diagnoses were PTSD, cognitive disorder due to a closed head 
injury, and alcohol abuse and dependence, in remission.  
Additional disabilities included cognitive impairment, 
diabetes, coronary artery disease, low back pain, and 
gastrointestinal problems.  The examiner concluded that the 
veteran's cognitive impairment was due to his motor vehicle 
accident and that that the veteran had numerous other serious 
medical problems.  He opined that the veteran's social and 
occupational problems were "more the result of his organic 
cognitive impairment and other medical problems than they are 
due to his PTSD."  He also opined that the veteran's PTSD 
was in the "mild range."  A global assessment functioning 
score of 60 was assigned, indicating moderate symptoms or 
moderate difficulty in social or occupational functioning.  

The veteran's PTSD is rated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
disability evaluation is assigned under this code for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
disability evaluation is warranted where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work relationships.  Id.  A 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent 
evaluation for PTSD requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that the veteran's disability 
picture is consistent with the currently assigned 30 percent 
disability evaluation and that an increased disability 
evaluation is not warranted.  In this regard, the objective 
clinical evidence of record does not show that the veteran 
has an impaired thought process, panic attacks more than once 
a week, or difficulty maintaining relationships.  The 
veteran's VA examination in 2002, as well as his treatment 
records, indicates that the veteran was oriented, 
cooperative, and well groomed, despite his blunted affect and 
depression.  In addition, there was no evidence of delusions, 
homicidal ideation, or evidence of paranoia.  His judgment 
and insight were good and there was no evidence of 
nervousness, emotional tension, obsessive-compulsive 
behavior, or hyperstartle reactions.  Likewise, despite slow 
speech due to cognitive residuals of his motor vehicle 
accident, a logical, coherent, and relevant thought process 
was found.  The Board notes that the veteran is able to 
participate in many activities in daily living despite his 
PTSD symptoms of depression and sleep impairment, which are 
contemplated by the currently assigned 30 percent evaluation.  

Furthermore, the Board notes that the VA examiner in July 
2002 also found that the veteran's social and occupational 
impairments were likely due to the motor vehicle accident, 
and not his PTSD.  Additionally, the various providers that 
examined the veteran, for the Social Security Administration 
and for VA, repeatedly characterized the veteran's PTSD as 
mild and in at least partial remission.  The Board may not 
substitute its own medical conclusion over the conclusions 
made by physicians, psychologists, and social workers who 
actually examined the veteran.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As such, a rating in excess of 30 percent 
under the provisions of Diagnostic Code 9411 is not 
warranted.

The Board has also considered whether the veteran might be 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, there is no evidence that 
PTSD, standing alone, currently result in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Rather, as previously 
discussed, the medical evidence demonstrates that the veteran 
is unemployed due to his physical disorders and the residuals 
from his 1992 motor vehicle accident, including cognitive 
impairments.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or an extra-
schedular basis.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability evaluation in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



